IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD 0666-07


JUAN MOSES REYES, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS
COLLIN COUNTY


	PER CURIUM.  Keasler and Hervey, JJ., dissent.



ORDER
	The petition for discretionary review violates Rule of Appellate Procedure 9.3, because
the original petition is not accompanied by eleven (11) copies.  The petition for discretionary
review also violates Rule of Appellant Procedure 68.5 because the grounds and reasons for
review are longer than fifteen (15) pages.
	The petition is struck.  See Rule of Appellant Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the 

Page 2

Court of Criminal Appeals within thirty (30) days after the date of this order.

En banc.
Delivered: SEPTEMBER 12, 2007
Do Not Publish.